DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-8, 13-16, 18 and 45 in the reply filed on 01/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-12, 17, 19-20, 23, 25, 30, 38, and 43-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See the instant specification at [0084, 00188, 00200, 00202, and 00205]. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 18, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramaniam et al. (NPL "Carbon nanotube-copper exhibiting metal-like thermal conductivity..." as provided with IDS dated 03/10/2021, hereinafter referred to as "Subramaniam").
Regarding claims 1-4, Subramaniam teaches a metal matrix composite of carbon nanotubes (CNTs) and copper (Pg. 2670, left column, Pg. 2672, Fig. 2 caption), comprising 45 vol% of CNTs (Pg. 2671, left column) and a continuous interface between Cu and the CNTs (Pg. 2672, left column). 
Regarding claims 18 and 45, Subramaniam teaches a horizontally aligned CNT forest/prepreg (Pg. 2670, Fig. 1(a)) as the nanotube material in the composite, the CNT prepreg is seen to meet a preformed nanotube shape and continuous nanotube tape as claimed (see instant specification [00124]). 

s 1-3, 5-6, 13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (NPL "Fabrication and tribological properties of carbon nanotubes reinforced Al composites..." hereinafter referred to as "Zhou").
Regarding claim 1-3 and 5, Zhou teaches an aluminum composite reinforced with CNTs embedded in the Al matrix (Pg. 301, Abstract), the composite having a continuous structure (Fig. 3(a), Fig. 5), and further teaches an example of the composite containing 20 vol.% CNTs (Pg. 303, Table 2 – no. F). 
Regarding claim 6, Zhou teaches the composite including an Al-Mg alloy made from 99.8% pure Al (Pg. 302, left col., sec. 2, Pg. 303 – Table 2). 
Regarding claim 13, Zhou teaches the molten Al alloy infiltrating and wetting a CNT preform during fabrication of the composite (Pg. 303, left col., sec. 3.1). 
Regarding claim 15, Zhou teaches a preform of Al-Mg-CNTs being covered and infiltrated with molten Al alloy during fabrication of the composite (Fig. 1 and Pg. 303, left col., sec. 3.1), such that the composite necessarily has pre-formed first layer of metal-coated CNTs with a secondary layer of the infiltrated Al alloy. 
Regarding claim 18, Zhou teaches an Al-Mg-CNTs preform being included in the composite (Pg. 303, left col., sec. 3.1) and further teaches using mechanically milled, shorter CNTs (Pg. 303, right col., sec. 3.2), meeting a preformed nanotube shape as claimed. 



s 1-3, 5, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (NPL "Fabrication of Functionally Graded Carbon Nanotube-Reinforced Aluminum Matrix Composite" hereinafter referred to as "Kwon").
Regarding claims 1-3 and 5, Kwon teaches an Al-CNT composite having a continuous structure and containing 15 vol% CNTs (Pg. 325, right col., Pg. 326, left col., Fig. 3(f)). 
Regarding claims 15-16, Kwon teaches the Al-CNT composite having Al-CNT composite layers combined with a layer of pure Al (Fig. 3(a)). 
	Regarding claim 18, Kwon teaches the Al-CNT composite containing curved, twisted, closed tip CNTs (Pg. 326, left col.), meeting a preformed nanotube shape as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (NPL "Fabrication and tribological properties of carbon nanotubes reinforced Al composites..." hereinafter referred to as "Zhou") as applied to claim 1 above.
Regarding claim 4, Zhou teaches that increasing a volume fraction of CNTs in the Al-CNT composite leads to a decrease in wear rate and friction coefficient (Fig. 8-9, Pg. 305, right col.), such that the CNT volume fraction is a results-effective variable for improving the wear resistance properties of the Al-CNT composites. It would have been obvious to one of ordinary skill in the art, through routine experimentation, to modify the Al-CNT composite of Zhou to include higher volume fractions of CNTs in order to decrease the wear rate and friction coefficient of the composite, rendering obvious nanotube concentrations between 40-60% by volume as claimed. See MPEP 2144.05(II). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (NPL "Fabrication of Functionally Graded Carbon Nanotube-Reinforced Aluminum Matrix Composite" hereinafter referred to as "Kwon") as applied to claim 1 above.
Regarding claim 4, Kwon teaches that increasing a volume fraction of CNTs in the Al-CNT composite leads to an increase in composite hardness (Pg. 327, right col., Table 1) such that the CNT volume fraction is a results-effective variable for improving the hardness properties of the Al-CNT composites. It would have been obvious to one of ordinary skill in the art, through routine experimentation, to modify the Al-CNT composite of Kwon to include higher volume fractions of CNTs in order to increase the hardness of the composite, rendering obvious nanotube concentrations between 40-60% by volume as claimed. See MPEP 2144.05(II).

s 1-8, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2010/0003536, hereinafter referred to as "Smith").
Regarding claims 1-5, Smith teaches a metal matrix composite material comprising an aluminum-based alloy matrix and further including matrix reinforcing fibrils of at least one dissimilar material [0004-0005], wherein the reinforcing fibril material may be carbon nanotubes [0018] included at 5-50 volume % of the composite material [0020]. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Smith further teaches post-processing steps to reach a fully dense structure [0031-0032], rendering obvious a continuous structure as claimed. 
Regarding claims 6-8, Smith teaches the aluminum alloy containing 88-96 at % Al, Fe, Cr, and up to 4 at % of at least one of Ti, V, Nb, Ta, and Si [0012], providing compositional ranges at least overlapping with the ranges as claimed. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claims 13-14, Smith teaches a spray casting technique of combining a stream of the fibril material with a stream of molten matrix material to form a billet [0025, 0031], such that the during contact of the carbon nanotube fibril material and molten aluminum alloy, it necessarily follows that wetting occurs between the carbon nanotubes and molten alloy. Furthermore, as Smith teaches low alloying contents of Fe, Cr, Ti, V, Nb, Ta, and Si in the aluminum alloy [0012], similar to the low alloying contents taught in the instant specification for achieving a low contact angle of less than 90º [0078], the sprayed aluminum alloy droplets in the composite material of Smith would be expected to possess or render obvious a contact angle of less than 90º with respect to the nanotube materials as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by 
Regarding claim 18, Smith teaches incorporating pre-formed nanotubes into a base billet of the metal material using a spray forming technique [0025], meeting a preformed nanotube shape in the metal matrix composite as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736